Appeal by employer and insurance carrier from an award and decision of the referee dated April 27, 1944, which made a finding that the payment of a medical bill of $9 constituted an advance payment of compensation, and also the carrier appeals from a decision and award of the board which awarded 40% loss of use of the left thumb. The board found that the right to compensate was not barred by reason of the failure of claimant to file a claim for compensation within the period required by section 28 of the Workmen’s Compensation Law, for the reason that the employer and carrier had made an advance payment of compensation in accordance with section 28. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.